—Appeal from an order of the Supreme Court, Erie County (Rose H. Sconiers, J.), entered June 3, 2009 in a personal injury action. The order, insofar as appealed from, denied in part the motion of defendant Joseph Sheehan, Jr. for summary judgment.
Now, upon reading and filing the stipulation of discontinuance of appeal signed by the attorneys for the parties to the appeal on December 28, 2009, it is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Centra, J.P., Fahey, Peradotto, Garni and Lindley, JJ.